AO 245B (Rey. 02/08/2019) Judgment in a Criminal Petty Case.(Modified) Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America , . JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987}
Angel Gabriel El Vir-Tejada Case Number: 3:19-nj-24264

 

~ Daniel Casillas
Defendant's Attdrney

 

 

REGISTRATION NO. 91123298

 

 

 
 

 

 

 

 

 

OCT 8 i 2019
THE DEFENDANT: . ae
pleaded guilty to count(s) 1 of Complaint ChE RT
to. : 5 ee PRR AR
C) was found guilty to count(s) OY peieenirssin sores wnayeenrvany wags te PAITY |
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) —. 1

O The defendant has been found not guilty on count(s)
C] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

TIME SERVED . O days

Assessment: $10 WAIVED [& Fine: WAIVED

: Court recommends USMS, Ick. or DHS or other arresting agency return all property and all documents it in
the defendant’s possession at the time of arrest upon their deportation orremoval.

{] Court recommends defendant be deported/removed with relative, charged i in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Thursday, October 31, 2019

 

Date of Imposition of Sentence

CANQA-

Received ee \ \W,

 

 

DUSM HONORABLE ROBERT A. MCQUAID

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy : 3:19-mj-24264

i

 
